NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       DEC 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 STANLEY MARCUS GALYEAN,                          No. 14-35604

                  Plaintiff-Appellant,            D.C. No. 2:13-cv-01359-MJP

   v.
                                                  MEMORANDUM*
 NORTHWEST TRUSTEE SERVICES
 INC.; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, District Judge, Presiding

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Stanley Marcus Galyean appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising out of the

foreclosure of his home. We have jurisdiction under 28 U.S.C. § 1291. We review


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo the district court’s dismissal under Federal Rule of Civil Procedure

12(b)(6), Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and we affirm.

      To the extent that Galyean raises his contract claims on appeal, the district

court properly dismissed them because Galyean failed to allege facts sufficient to

state a plausible claim for relief. See Hebbe, 627 F.3d at 341-42 (although pro se

pleadings are liberally construed, a plaintiff must still present factual allegations

sufficient to state a plausible claim for relief); see also Zuver v. Airtouch

Communications, Inc., 103 P.3d 753, 759-68 (Wash. 2004) (discussing

unconscionability of contracts under Washington law). Galyean waived any

challenge to the dismissal of his other claims, most of which were dismissed as

time-barred, by failing to explain in his opening brief how the district court erred.

See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments

not raised by a party in its opening brief are deemed waived.”).

      We reject as without merit Galyean’s contentions that Defendant IndyMac

Federal Bank did not exist at the time defendants foreclosed on his home, that his

loan was improperly “converted to an eMortgage,” and that he had the right to

demand production of his promissory note prior to paying it.

      AFFIRMED.

                                           2                                     14-35604